THE COURT OF CHANCERY OF THE STATE OF DELAWARE

EAGLE FORCE HOLDINGS, LLC,             )
and EF INVESTMENTS, LLC,               )
                                       )
               Plaintiffs,             )
                                       ) C.A. No. 10803-VCMR
          v.                           )
                                       )
STANLEY V. CAMPBELL,                   )
                                       )
               Defendant.              )


                             MEMORANDUM OPINION


                        Date Submitted: January 25, 2019
                         Date Decided: August 29, 2019
Frank E. Noyes, II, OFFIT KURMAN, P.A., Wilmington, Delaware; Harold M.
Walter and Angela D. Pallozzi, OFFIT KURMAN, P.A., Baltimore, Maryland;
Attorneys for Plaintiffs.

David L. Finger, FINGER & SLANINA, LLC, Wilmington, Delaware, Attorney for
Defendant.




MONTGOMERY-REEVES, Vice Chancellor.
      In 2013, Richard Kay and Stanley Campbell decided to form a business

venture to market medical diagnosis and prescription technology that Campbell had

developed. The parties outlined the principal terms of the investment through two

letter agreements in November 2013 and April 2014. Under the principal terms, Kay

and Campbell would form a new limited liability company and each would be a fifty-

percent member. Campbell would contribute the stock of EagleForce Associates,

Inc. (“EagleForce Associates”), a Virginia corporation, and the membership interest

of EagleForce Health, LLC (“EagleForce Health,” together with EagleForce

Associates, “EagleForce”), a Virginia limited liability company, along with

intellectual property. Kay would contribute cash. For many months after April

2014, the parties negotiated several key terms of the transaction documents for the

new venture. In the meantime, Kay contributed cash to EagleForce Associates.

Campbell executed a promissory note for these contributions with the agreement that

Kay would cancel the note when they closed the deal on the new venture.

      On August 28, 2014, Kay and Campbell signed the transaction documents,

which included an operating agreement for Eagle Force Holdings, LLC (“Eagle

Force Holdings”), a Delaware limited liability company, and a contribution

agreement. The parties dispute what occurred at the August 28 meeting. Plaintiffs

assert that the parties formed binding contracts at the August 28 meeting. Campbell




                                        1
contends that he signed to acknowledge receipt of the latest drafts of the agreements

but not to manifest his intent to be bound by the agreements.

      In this opinion, I hold that Campbell’s conduct and communications with Kay

before and during the signing of the transaction documents do not constitute an overt

manifestation of assent to be bound by the documents. Thus, the contribution

agreement and the operating agreement are not enforceable. Further, because

Campbell is not bound by the agreements’ forum selection clauses and because

Plaintiffs fail to identify any other applicable basis for personal jurisdiction, I

dismiss the remainder of the claims for lack of personal jurisdiction.

I.    PROCEDURAL HISTORY

      Plaintiffs filed the original complaint in this case on March 17, 2015, and the

First Amended Complaint—the operative complaint—on June 5, 2015 (the

“Complaint”). Beginning on February 6, 2017, this Court held a five-day trial in

this case. This Court issued its post-trial opinion on September 1, 2017.1

      In that opinion, this Court outlined the standard for determining whether a

valid contract exists, citing Osborn ex rel. Osborn v. Kemp.2 That test requires that

“(1) the parties intended that the contract would bind them, (2) the terms of the



1
      Eagle Force Hldgs., LLC v. Campbell (Trial Op.), 2017 WL 3833210 (Del. Ch.
      Sept. 1, 2017).
2
      Id. at *14.


                                          2
contract are sufficiently definite, and (3) the parties exchange legal consideration.”3

“To determine whether a contract was formed, the court must examine the parties’

objective manifestation of assent, not their subjective understanding.”4 “If terms

are left open or uncertain, this tends to demonstrate that an offer and acceptance did

not occur.”5 “It is when all of the terms that the parties themselves regard as

important have been negotiated that a contract is formed.”6

      In determining whether the parties possessed the requisite intent that the

transaction documents would bind them, this Court relied on Leeds v. First Allied

Connecticut Corp. and evaluated the parties’ objective manifestation of assent,

focusing on “whether agreements reached were meant to address all of the terms that

a reasonable negotiator should have understood that the other party intended to

address as important.”7      “Agreements made along the way to a completed

negotiation, even when reduced to writing, must necessarily be treated as provisional




3
      Id. (quoting Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1158 (Del. 2010)).
4
      Id. (Trexler v. Billingsley, 166 A.3d 101, 2017 WL 2665059, at *3 (Del. June 21,
      2017) (TABLE)).
5
      Id. (Ramone v. Lang, 2006 WL 905347, at *11 (Del. Ch. Apr. 3, 2006)).
6
      Leeds v. First Allied Conn. Corp., 521 A.2d 1095, 1101 (Del. Ch. 1986) (citing 1
      Corbin on Contracts § 29, at 87-88 (1963); Reprosystem, B.V. v. SCM Corp., 727
F.2d 257, 261 (2d Cir. 1984)).
7
      Trial Op., 2017 WL 3833210, at *14 (quoting Leeds, 521 A.2d at 1102).


                                          3
and tentative. Negotiation of complex, multi-faceted commercial transactions could

hardly proceed in any other way.”8 To conduct such an analysis, courts review “all

of the surrounding circumstances, including the course and substance of the

negotiations, prior dealings between the parties, customary practices in the trade or

business involved and the formality and completeness of the document (if there is a

document) that is asserted as culminating and concluding the negotiations.”9 “Thus,

determination of whether a binding contract was entered into . . . depend[ed] on the

materiality of the outstanding issues in the draft agreement and the circumstances of

the negotiations.”10

      Using the analytical framework of Osborn and Leeds, this Court held that the

contribution agreement “[l]ack[ed] [t]erms that [w]ere [e]ssential to the [p]arties’

[b]argain,” and the parties, therefore, “did not intend to bind themselves to the

written terms” in the contribution agreement.11 This Court concluded that “the

parties intended [the contribution agreement and the operating agreement] to operate

as two halves of the same business transaction,” and thus, the agreements “rise and



8
      Id. (quoting Leeds, 521 A.2d at 1102).
9
      Id. (quoting Leeds, 521 A.2d at 1102).
10
      Id. (quoting Greetham v. Sogima L-A Manager, LLC, 2008 WL 4767722, at *15
      (Del. Ch. Nov. 3, 2008)).
11
      Id. at *14, *18.


                                           4
fall together.”12 For that reason, this Court held that the parties did not intend to bind

themselves to the written terms of the operating agreement.13 As such, neither

document was an enforceable contract.

      Because the documents were not enforceable, the forum selection clauses in

the documents subjecting Campbell to this Court’s personal jurisdiction were not

binding on Campbell.14 This Court further held that Plaintiffs failed to identify any

alternative basis for personal jurisdiction over Campbell.15 Without the ability to

exercise personal jurisdiction over the defendant, this Court dismissed the remaining

claims in this matter.16

      Plaintiffs appealed the decision.17 On May 24, 2018, the Supreme Court

reversed the decision and remanded with instructions and guidance.18




12
      Id. at *18 (quoting E.I. DuPont de Nemours & Co. v. Shell Oil Co., 498 A.2d 1108,
      1115 (Del. 1985)).
13
      Id.
14
      See id.
15
      See id. at *19.
16
      See id.
17
      Notice of Appeal, Eagle Force Hldgs., LLC v. Campbell, No. 399,2017 (Del. Sept.
      28, 2017).
18
      Eagle Force Hldgs., LLC v. Campbell (Supr. Ct. Op.), 187 A.3d 1209 (Del. 2018).


                                            5
      First, the Supreme Court instructs that this Court make an express “finding on

the parties’ intent to be bound to each transaction document in accordance with the

framework set forth in Osborn and guidance included” in its opinion.19 In making

these findings, this Court may consider only “evidence that the parties

communicated to each other up until the time the contract was signed.”20 The

evidence that may be considered includes “the parties’ prior or contemporaneous

agreements and negotiations.”21         The Supreme Court’s guidance prohibits

consideration of post-signing evidence.22 Additionally, the Supreme Court instructs

that “a signed writing . . . generally offers the most powerful and persuasive

evidence of the parties’ intent to be bound.”23

      Second, the Supreme Court instructs that the parties’ intent to be bound be

considered separately for the contribution agreement and for the operating

agreement.24



19
      Id. at 1213.
20
      Id. at 1229-30 (citing Black Horse Capital, LP v. Xstelos Hldgs., Inc., 2014 WL
5025926, at *12 (Del. Ch. Sept. 30, 2014)).
21
      Id. at 1230 (citing Black Horse, 2014 WL 5025926, at *12).
22
      See id. at 1229-30, 1235 n.180.
23
      Id. at 1230 (citing Seiler v. Levitz Furniture Co. of E. Region, 367 A.2d 999, 1005
      (Del. 1976); Osborn, 991 A.2d at 1158-59).
24
      Id. at 1238.


                                           6
      Consistent with that guidance, on remand, this Court considers whether the

parties possessed the requisite intent to be bound by either the contribution

agreement or the operating agreement. The evidence that may be considered is

limited to the conduct of the parties during the period they negotiated the agreements

and when they signed the agreements. This Court considers only that evidence that

the parties communicated to each other up until the time the parties signed the

documents. Any post-signing evidence included below serves only to prevent

confusion for the reader. Also, because the Supreme Court’s analysis suggests that

both transaction documents address all terms material to the parties,25 this Court does

not examine the materiality of the terms of the agreements, or lack thereof.

II.   FACTUAL BACKGROUND

      The facts in this opinion are my findings based on the parties’ stipulations,

152 trial exhibits, including deposition transcripts, and the testimony of ten

witnesses presented at a five-day trial before this Court that began on February 6,

2017.26


25
      See id. at 1231 (“Here, the Court of Chancery found that ‘the precise consideration
      to be exchanged between Campbell and Eagle Force Holdings was highly material
      to the parties here.’ The Contribution Agreement addresses the consideration to be
      exchanged. The only dispute is whether the terms relating to that consideration are
      sufficiently definite—a subject we address under the second prong of the Osborn
      test.” (footnote omitted)); id. at 1239 (“The inclusion of provisions addressing these
      topics is strong evidence that the LLC Agreement included all material terms.”).
26
      Citations to the trial transcript are in the form “Tr. # (X)” with “X” representing the
      surname of the speaker. Joint trial exhibits are cited as “JX #.” Facts drawn from

                                             7
      A.     Parties and Relevant Non-Parties

             1.     Plaintiff EF Investments, LLC, and Richard Kay

      Kay is a businessman and investor in the Washington, D.C., metropolitan

area.27 Since 2005, Kay has owned a government contracting company called

Sentrillion with other partners.28 Kay also controls Plaintiff EF Investments, LLC

(“EF Investments”), a Delaware limited liability company.29

             2.     Plaintiff Eagle Force Holdings

      Kay created Eagle Force Holdings, a Delaware limited liability company, to

serve as the holding company for EagleForce subsidiaries.30 The Amended and

Restated Limited Liability Company Agreement of Eagle Force Holdings, LLC (the

“LLC Agreement”) contemplates that Campbell and EF Investments will each own

fifty percent of the membership interests in Eagle Force Holdings. 31                The

Contribution and Assignment Agreement (the “Contribution Agreement,” together


      the Joint Pretrial Stipulation and Order are cited as “PTO ¶ #.” Unless otherwise
      indicated, citations to the parties’ briefs are to their post-remand briefs. After
      initially identifying individuals, I reference surnames without honorifics or regard
      to formal honorifics such as “Doctor.” I intend no disrespect.
27
      Tr. 310:2-4, 354:22-355:2 (Kay).
28
      Tr. 18:8-23 (Offit).
29
      PTO ¶¶ 3-4.
30
      PTO ¶ 3; see JX 12 ¶ 2.
31
      See JX 79 § 3.2.1.


                                           8
with the LLC Agreement, the “Transaction Documents”) contemplates that

EagleForce Associates and EagleForce Health will become subsidiaries of Eagle

Force Holdings.32

             3.      Defendant Stanley Campbell

      Campbell controls EagleForce Associates and EagleForce Health.33

EagleForce Associates is a start-up company that Campbell intended to use to market

a pharmaceutical software system called PADRE.34 PADRE aggregates medical

information about patients to assist in determining patients’ prescriptions.35 It also

monitors pharmaceutical sales for compliance with federal law.36

             4.      Attorneys

      Donald Rogers is an attorney from the Schulman Rogers law firm who

represented Campbell through key parts of his negotiations with Kay. 37




32
      JX 78 Recitals.
33
      See PTO ¶ 5.
34
      Tr. 775:1-17 (Campbell).
35
      Tr. 765:15-766:10 (Campbell).
36
      See Tr. 766:16-20 (Campbell).
37
      Tr. 817:3-4, 818:1-13 (Rogers).


                                          9
      Theodore Offit is an attorney from the law firm Offit Kurman who represented

Kay in the negotiations with Campbell.38

             5.     Employees

      Said Salah is the Vice President of Finance and CFO of EagleForce

Associates.39 From January 2016 until July 2017, he lived overseas and tapered off

his services to EagleForce Associates.40

      General John W. Morgan III is a Senior Vice President of EagleForce

Associates and EagleForce Health.41

      Christopher Cresswell is the head of Business Development of EagleForce

Health.42

      Katrina Powers is an employee of Sentrillion.43




38
      Tr. 17:4-7, 20:11-12, 20:17-22 (Offit).
39
      Tr. 1086:2-8 (Salah).
40
      Tr. 1086:12-14 (Salah).
41
      Tr. 1166:1-10 (Morgan).
42
      JX 143, at 2; see Tr. 650:6-10 (Cresswell).
43
      Tr. 246:24-247:2 (Powers).


                                           10
      B.     Facts

      Campbell and Kay first met in 2005 or 2006 through a mutual friend when

Campbell was seeking an investor for an earlier iteration of EagleForce Associates.44

Kay did not invest in Campbell’s business then.45

      In January 2013, Campbell needed capital to market his PADRE technology

through EagleForce Associates.46 Before approaching Kay again, Campbell met

Salah, who had experience with government contracting.47 In April or May 2013,

Campbell hired Salah to work with EagleForce Associates.48 Salah also loaned

money to EagleForce Associates and deferred collection of his salary to provide

EagleForce Associates with cash needed for its operations.49

             1.      The November 2013 Letter Agreement

      Despite Salah’s investment, Campbell believed that EagleForce Associates

needed additional capitalization from investors to obtain government contracts.50



44
      Tr. 768:1-18 (Campbell).
45
      Tr. 768:22-23 (Campbell).
46
      See Tr. 775:1-6, 926:1-3 (Campbell); Tr. 1094:1 (Salah).
47
      Tr. 1087:13-17, 1093:23-24 (Salah).
48
      Tr. 1094:1-4 (Salah).
49
      Tr. 926:1-3 (Campbell); Tr. 1091:17-22, 1094:19-1095:1 (Salah).
50
      Tr. 774:14-24 (Campbell).


                                            11
Campbell approached Kay again in or around November 2013 to discuss Kay’s

potential investment in EagleForce Associates.51

      On November 27, 2013, Campbell and Kay signed a letter agreement dated

November 15, 2013 (the “November 2013 Letter Agreement”).52 Kay’s lawyers53 at

the law firm Offit Kurman drafted an initial version of the November 2013 Letter

Agreement, but Campbell and Kay made changes to it before signing.54 The

November 2013 Letter Agreement contemplated that Campbell and Kay would

“form a new LLC entity and/or a series of industry specific LLC’s [sic] verticals in

Virginia.”55 Campbell would contribute “PADRE source code and patents,”56 and

Kay would contribute at least $1.8 million in cash with the goal of raising $7.8

million in total financing from either Kay or a mutually agreed-upon investor.57




51
      Tr. 774:6-9, 775:1-3 (Campbell).
52
      JX 1.
53
      At the time the parties signed the November 2013 Letter Agreement, Campbell
      believed that Offit Kurman represented both Kay and Campbell. Tr. 783:21-784:6,
      794:23-795:9 (Campbell). Offit Kurman, in fact, represented only Kay, and
      Campbell had no attorney representation. Tr. 18:8-11, 19:22-24 (Offit).
54
      Tr. 131:3-8 (Offit).
55
      JX 1 ¶ 2.
56
      Id. ¶ 7.
57
      Id. ¶ 6.


                                         12
      Under the November 2013 Letter Agreement, both Campbell and Kay would

manage the new LLC and “confer on all business and marketing related activities as

well as all capital needs.”58 All of the material terms of the November 2013 Letter

Agreement were subject to due diligence.59

              2.     The April 2014 Letter Agreement

      After executing the November 2013 Letter Agreement, Kay and Campbell

continued to negotiate.60 On March 17, 2014, Kay filed a certificate of formation

for Eagle Force Holdings in Delaware.61 Kay did not tell Campbell he had formed

the Eagle Force Holdings entity; nor did he inform Campbell that he created a

Delaware entity, rather than a Virginia entity.62 On April 4, 2014, Kay and Campbell

signed an amendment to the November 2013 Letter Agreement (the “April 2014

Letter Agreement”), which stated “[b]y April 21 it is anticipated that a new LLC will

be formed to serve as a parent entity (‘Holdco’) for Eagle Force [sic] Associates,

Inc. and the recently formed Eagle Force Health Solutions, LLC . . . .”63



58
      Id. ¶ 4.
59
      Id. ¶¶ 6, 8, 10.
60
      See Tr. 322:14-18 (Kay); Tr. 795:10-23 (Campbell).
61
      JX 7.
62
      Tr. 991:3-993:24 (Campbell).
63
      JX 12 ¶ 2.


                                         13
       Kay and Campbell signed the April 4, 2014 Letter Agreement without counsel

present.64 The April 2014 Letter Agreement “amend[ed] the letter agreement that

[Campbell and Kay] executed on November 27, 2013 that was dated as of November

15, 2013.”65 The April 2014 Letter Agreement maintained that Campbell and Kay

would share management responsibilities and confer regarding marketing and

capital needs.66 It also further defined Campbell’s and Kay’s roles in the anticipated

parent company, referred to as “Holdco.”67 The April 2014 Letter Agreement stated

that

              [Campbell] will have primary responsibility over all
              information technology, product development, R&D, and
              customer service and maintenance, in each case subject to
              an annual budget approved by the Holdco board. [Kay]
              will have primary responsibility over financial matters,
              personnel/HR, and management of outside accounting,
              legal, tax, and other advisors and consultants as well as all
              other matters relating to the operation of the business of




64
       Tr. 380:10-11 (Kay). At the time Kay and Campbell signed the April 2014 Letter
       Agreement, Campbell believed that Offit Kurman represented both Kay and
       Campbell. Tr. 783:21-784:6, 794:23-795:9 (Campbell). Campbell did not hire his
       own attorney until later in April or May 2014. Tr. 796:4-11 (Campbell); Tr. 817:22-
       24 (Rogers).
65
       JX 12, at 1.
66
       Id. ¶ 4.
67
       See id. ¶ 3.


                                           14
                Holdco and its subsidiaries and will consult with
                [Campbell] on all decisions affecting these functions.68

The parties referred to the more defined spheres of management responsibility in the

anticipated fifty-fifty business venture as “swim lanes.”69

      Recognizing that Kay and Campbell had not yet completed negotiations nor

finalized the necessary documents reflecting their new business venture, the April

2014 Letter Agreement provided that Kay would advance $500,000 to Eagle Force

Holdings immediately upon the execution of the April 2014 Letter Agreement.70

And “[t]his $500,000 [would] be evidenced by a demand promissory note issued to

[Kay] by Eagle Force [sic] Associates, Inc. and Eagle Force Health Solutions, LLC,

jointly and severally . . . .”71 The April 2014 Letter Agreement also contemplated

that once Kay and Campbell finalized negotiations and completed the necessary

transaction documents, Kay would contribute an additional $1,800,000 to equal the

value of Campbell’s intellectual property, $2,300,000.72




68
      Id.
69
      Tr. 319:11-14 (Kay).
70
      JX 12 ¶ 6.
71
      Id.
72
      See id.


                                          15
             3.       Negotiation of the LLC Agreement and the Contribution
                      Agreement

      After signing the April 2014 Letter Agreement, Kay continued due diligence

on the EagleForce Associates business.73 During this time, he provided funding to

EagleForce Associates74 and became involved in certain aspects of the day-to-day

operations of the company.75       Unfortunately, Kay’s increased involvement in

EagleForce Associates created tension and mistrust in Kay and Campbell’s

relationship, due in large part to their very different management styles and differing

expectations of, involvement in, and control over the “swim lanes” identified in the

April 2014 Letter Agreement.

      As early as April 30, 2014, only two weeks after signing the April 2014 Letter

Agreement, Kay expressed disappointment in Salah’s contract-drafting skills and

advised Campbell that Bryan Ackerman, Sentrillion’s general counsel, would be

involved in all contracts into which EagleForce Associates entered.76 Campbell,

however, valued Salah’s contributions and experience and wanted Salah to have a




73
      See, e.g., JX 39.
74
      JX 106.
75
      E.g., Tr. 192:15-193:11 (Powers).
76
      JX 130, at 2.


                                          16
greater role.77 Campbell responded to Kay, “I am no longer enjoying coming to

work. I do not think this will work. Please tell me what I owe you and how we can

move forward independently.”78 Kay responded, referring to the November 2013

and April 2014 Letter Agreements, “I hope you had a tough day and don’t really

want to get into a [sic] issue. My position is we are signed partners . . . .”79

      Despite the fact that Kay and Campbell’s relationship was becoming

strained,80 they began to negotiate the LLC Agreement for Eagle Force Holdings and

the Contribution Agreement.81 In addition to Offit Kurman, Kay engaged Latham &

Watkins to advise him on investing in the EagleForce Associates business.82

Campbell believed that Offit Kurman had been representing both Kay and Campbell

together until Michael Schlesinger of Latham & Watkins advised Campbell that he




77
      See id.; Tr. 797:7-16 (Campbell).
78
      JX 130, at 1.
79
      Id.
80
      See, e.g., id.
81
      See JX 14; JX 15.
82
      Tr. 32:16-24 (Offit).


                                           17
should retain his own counsel.83 In April or May 2014, Campbell retained his own

attorney, Donald Rogers with the Schulman Rogers law firm.84

        On May 13, 2014, Latham & Watkins presented a draft Contribution

Agreement and a draft LLC Agreement for Eagle Force Holdings to Campbell.85

Each agreement included a forum selection clause consenting to personal

jurisdiction in the Delaware courts.86 The LLC Agreement referred to the March 17,

2014 certificate of formation for Eagle Force Holdings in Delaware.87 Campbell,

thus, learned that Kay formed Eagle Force Holdings in Delaware at least by May 13,

2014.

        Kay’s involvement in the EagleForce businesses continued as Kay and

Campbell negotiated the terms of the Transaction Documents. For example, in or

about June 2014, Kay suggested that EagleForce Associates hire Melinda Walker as

a secretary and pay her $75,000 per year.88 This concerned Campbell because




83
        Tr. 783:21-784:6, 794:23-795:9 (Campbell).
84
        Tr. 796:4-11 (Campbell); Tr. 817:22-24 (Rogers).
85
        JX 14; JX 15.
86
        JX 14 § 8.9(b); JX 15 § 12.2.
87
        JX 15 Recitals.
88
        Tr. 436:16-22 (Kay); Tr. 735:2-4 (Variganti); Tr. 917:19-21, 918:12-18 (Campbell).


                                            18
Walker’s salary was higher than most EagleForce Associates employees’ salaries at

the time.89

      On June 30, 2014, Rogers sent a revised draft of the LLC Agreement to Offit.90

The draft included several notes indicating that certain points needed to be discussed

and resolved, such as the distribution waterfall and the structure of Campbell’s

contribution of intellectual property.91

      Also on June 30, 2014, Campbell received an email from Kay that Campbell

believed contained a racial slur.92 This email caused Campbell to have reservations

about Kay’s character, and from Campbell’s perspective, his personal relationship

with Kay continued to deteriorate. Despite Campbell’s reservations, he continued

to pursue a business relationship with Kay; EagleForce Associates continued to

receive funding from Kay; and the parties continued to negotiate the Transaction

Documents.




89
      Tr. 919:6-10 (Campbell).
90
      JX 17.
91
      E.g., JX 18 §§ 3.2.1, 5.1.2.
92
      Tr. 1301:12 (Campbell); see JX 16. Kay maintains that the word was an error. Tr.
      444:16-19 (Kay).


                                           19
             4.      The July 7, 2014 meeting

      On July 3, 2014, Offit sent Rogers an email confirming a meeting on July 7,

2014, at Rogers’s office to negotiate the Transaction Documents.93 Offit expressed

his and Kay’s concern that the negotiations were proceeding slowly, and Rogers

responded that “[f]or the benefit of everyone, let’s make Monday [July 7] the day

we agree on all terms.”94

      On July 7, 2014, Kay, Campbell, and their respective counsel met at Rogers’s

office to negotiate the unsettled terms of the Contribution Agreement and the LLC

Agreement.95 Offit believed that three primary issues remained to be negotiated:96

(1) the scope of the intellectual property that Campbell would contribute and the

extent of Campbell’s representation regarding his ownership of the intellectual

property and any third-party infringement;97 (2) the mechanics for dilution of Kay’s




93
      JX 24, at 1.
94
      Id.
95
      Tr. 61:8-23 (Offit).
96
      Tr. 61:24-62:4 (Offit).
97
      Tr. 62:4-18 (Offit).


                                        20
and Campbell’s interests upon additional third-party investments;98 and (3) the

structure of the Eagle Force Holdings board of directors.99

      The July 7 meeting went late into the night, and the parties resolved the three

issues that Offit understood to be outstanding.100 But a substantial new issue arose.

During that meeting, Offit discovered for the first time that Campbell had previously

filed for bankruptcy.101 This discovery led to another point of contention between

Kay and Campbell.

      On July 8, 2014, Offit sent Rogers a list of changes to the Contribution

Agreement based on the July 7 discussion.102 An associate at Rogers’s firm sent a

redlined draft of the LLC Agreement to Offit and Kay on July 9, 2014, incorporating

the negotiated terms from the July 7 meeting.103




98
      Tr. 62:19-63:6 (Offit); see JX 18 § 3.2.
99
      Tr. 63:7-13 (Offit).
100
      Tr. 63:16-66:9 (Offit). Also on July 7, Campbell signed an EagleForce Associates
      note payable to Kay for the $700,000 Kay had already contributed to EagleForce
      Associates. JX 34; JX 35. Kay and Campbell agreed that Kay would cancel the
      note if they were able to reach agreement on the Transaction Documents. JX 25, at
      2.
101
      Tr. 69:16-70:20 (Offit).
102
      JX 28.
103
      JX 29.


                                           21
      On July 9, 2014, an email was sent from Campbell’s email address to Morgan

announcing that EagleForce Associates and EagleForce Health had taken on Kay as

their “first Partner.”104 Morgan responded, congratulating both Kay and Campbell

and copying several EagleForce employees.105 The same day, Campbell held a

meeting at EagleForce Associates’ office with all of the office staff to announce

Kay’s involvement in the business.106 Kay suggested that Campbell’s wife attend

the meeting, and Campbell arranged for his wife to participate by phone.107

Campbell also arranged for Kay’s wife to participate by phone.108 Kay did not

appreciate Campbell’s gesture and sternly told Kay, “Don’t ever do that again. My

wife is not involved in my business, and don’t ever do that again.”109

               5.   Tensions between Kay and EagleForce employees

      As Kay and Campbell continued negotiations, Kay became more involved in

the EagleForce business and interfaced more with EagleForce employees. Through



104
      JX 33. Campbell testified that he did not send this email but that Melinda Walker
      sent it from his email account without his permission. Tr. 941:3-942:3 (Campbell).
      Regardless, this email does not alter the weight of the evidence.
105
      JX 33.
106
      Tr. 1188:17-1189:8 (Morgan).
107
      Tr. 937:9-10 (Campbell).
108
      Tr. 937:10-12 (Campbell).
109
      Tr. 937:17-22 (Campbell).


                                          22
these interactions, the employees experienced a more aggressive, erratic, and

disrespectful Kay.    And, unfortunately, Salah and Morgan observed that this

mistreatment often ran along lines of national origin.110           The recipients of a

disproportionate amount of Kay’s alleged mistreatment included Marlena Henien, a

degreed Egyptian woman who did opportunity research at EagleForce Associates;111

Jashuva Variganti, an Indian man who has an MBA degree and is an administrative

employee of EagleForce Associates assisting with expense and payroll processing;112

and Salah, an Egyptian man who has an MBA degree and is the CFO for EagleForce

Associates.113 Kay treated Henien like a servant, rather than a valued employee.114

He would throw money down on her desk and instruct her to run personal errands

and do tasks inappropriate for her role at EagleForce Associates.115

      Kay yelled at Variganti, telling Variganti, “If I [Kay] ask you to do something,

you should – you should do [it].”116 In addition to this statement, Kay behaved in a



110
      Tr. 1089:17-1090:3 (Salah); Tr. 1174:4-12 (Morgan).
111
      Tr. 918:23-24, 932:3-10 (Campbell); Tr. 1090:18-21 (Salah).
112
      Tr. 716:11-13, 717:9-14 (Variganti); Tr. 1090:9-16 (Salah).
113
      Tr. 1085:17-18, 1086:2-8, 1140:19-21 (Salah).
114
      E.g., Tr. 931:18-932:1 (Campbell).
115
      Id.
116
      Tr. 720:3-6 (Variganti).


                                           23
threatening manner. During one encounter, Kay stood an unusually short distance

from Variganti while yelling at him.117 Variganti testified that he felt threatened

during this exchange with Kay.118 Morgan observed Kay pinning Variganti against

a cubicle partition.119

       Kay treated Salah with the greatest deal of disdain. Kay condescended to

Salah,120 questioned to Salah’s face why he was at EagleForce Associates,121

questioned Salah’s experience and competence,122 and frequently yelled and cursed

at him in front of Campbell.123 Kay flatly said, “I just don’t want him around.”124

Kay confessed to Morgan that he (Kay) “can’t work with somebody like [Salah].

[H]e’s an Arab.”125




117
       Tr. 720:16-21 (Variganti).
118
       Tr. 720:22-721:5 (Variganti).
119
       Tr. 1175:6-20 (Morgan).
120
       Tr. 926:19-24 (Campbell).
121
       Tr. 1088:10 (Salah).
122
       See Tr. 927:21-928:6 (Campbell).
123
       Tr. 926:23-24 (Campbell); Tr. 1088:16-24 (Salah).
124
       Tr. 928:6-7 (Campbell).
125
       Tr. 1174:10-12 (Morgan).


                                          24
       Kay’s behavior led to tensions in the office. Multiple employees voiced

concerns about Kay’s addition as a partner.126 Morgan’s concerns about Kay’s

behavior were so great that he (Morgan) told Campbell that he might quit if

Campbell did not address Kay’s behavior.127

       Additionally, Kay did not limit his abuse to employees. He also became more

aggressive toward Campbell. Kay shouted and cursed at Campbell within earshot

of EagleForce employees during their disagreements.128 Employees heard Kay

yelling at Campbell even though the two men were in a closed conference room.129

       Kay also began to speak negatively about Campbell to EagleForce employees.

For example, Kay met with Cresswell at a country club in Potomac, Maryland, and

told Cresswell that Campbell had a “shady past” and had previously committed

fraud.130

       Campbell grew more concerned but tried to see things from Kay’s

perspective, understanding that Kay had invested money in the venture.131 Thus, he



126
       E.g., Tr. 921:13-20 (Campbell); Tr. 1174:16-18 (Morgan).
127
       Tr. 1180:21-1181:6 (Morgan).
128
       Tr. 722:9-15 (Variganti); Tr. 1089:7-16 (Salah); Tr. 1181:14-1182:9 (Morgan).
129
       Tr. 1089:7-13 (Salah).
130
       Tr. 656:4-657:23 (Cresswell).
131
       Tr. 802:1-3 (Campbell).


                                          25
continued to work toward the deal.132 But Kay’s mistreatment of Campbell and

EagleForce Associates employees strained Kay and Campbell’s relationship.133

               6.   Continued negotiations

      Despite the building tension, Kay and Campbell continued to negotiate

through July 2014.134 But on July 22, 2014, Kay sent an email to Campbell saying,

“I am hearing that you may be trying to change the deal and we now may not be

consistent understanding based on our agreemnt [sic].”135 Presumably, Kay was

referring to the November 2013 and April 2014 Letter Agreements.

      Near the end of July 2014, Kay and Campbell met without their lawyers to

discuss open issues.136 On July 25, 2014, Campbell sent an email to Rogers, Offit,

and Kay informing the lawyers of what Campbell and Kay had discussed.137 In part,

Campbell wrote, “As for the Issue related to Bankruptcy—I don’t think I have much




132
      Tr. 802:8-10 (Campbell).
133
      See Tr. 801:20-802:1 (Campbell).
134
      See, e.g., JX 31; JX 39; JX 41.
135
      JX 43.
136
      See JX 46.
137
      Id.


                                         26
of an issue . . . what we discussed and agreed is that we will pay any amount owed.

I will change that to the point that we will pay any amount under $10,000.”138

      On August 5, 2014, Campbell, Kay, Rogers, and Offit met to attempt to agree

on outstanding issues.139 Campbell testified that Kay and Offit would not drop the

bankruptcy issue140 because they were concerned about Campbell’s title to his

intellectual property.141 To indicate that Campbell was not willing to reopen his

bankruptcy, he walked out of the meeting.142 He testified, “[I] made it clear I wasn’t

doing that. And the only way I could make it any clearer was to leave.”143

      On or around August 6, 2014, both Kay and Campbell signed a handwritten

sheet of paper that stated, “Campbell has rights to approve new investment.”144 Offit

sent an email to Rogers to clarify what Kay meant in agreeing to the handwritten

note.145 He wrote, “[Campbell] told [Kay] he needed to be involved in all capital



138
      Id.
139
      Tr. 80:19-22, 81:22-82:4 (Offit).
140
      Tr. 807:22-808:8 (Campbell).
141
      Tr. 821:5-11 (Rogers).
142
      See Tr. 808:9-24 (Campbell).
143
      Tr. 808:20-22 (Campbell).
144
      JX 54, at 4.
145
      Id. at 1.


                                          27
raise decisions. [Kay] is obviously in agreement on [Campbell’s] need to be

involved in capital raise matters, but [Campbell] cannot have a blocking right or veto

right. The 3 person board needs to approve capital raise matters.”146

      On or before August 14, 2014, Kay and Campbell met and discussed thirteen

open issues.147 Kay handwrote148 their agreed-upon conclusions on a sheet of paper

that he scanned and sent to Campbell.149 The list of thirteen points addressed topics

Kay and Campbell had been negotiating, such as new equity capital and Campbell’s

compensation.150 The list also addressed operational issues such as “[Campbell] &

[Kay] will talk daily on big issues” and “[Kay] & [Campbell] agree we will push

Chris Cresswell to close first 3 deals ASAP.”151

      On August 19, 2014, Rogers, Campbell’s attorney, sent revised versions of

the Transaction Documents.152 The August 19 versions that Rogers circulated




146
      Id.
147
      Tr. 346:2-18 (Kay).
148
      Tr. 345:16-22 (Kay).
149
      JX 56.
150
      Id. at 2.
151
      Id.
152
      JX 57.


                                         28
backtracked on some of Campbell’s concessions in the thirteen-point list.153

Rogers’s August 19 draft, however, incorporated some of Kay’s requests.154

      On August 22, 2014, Campbell sent an email to Kay, Rogers, and Offit stating

that on the bankruptcy issue, he and Kay were each willing to commit up to $5,000

to retain Campbell’s personal bankruptcy lawyer and resolve the issue of his title to

the intellectual property.155 If that did not resolve the issue, Campbell agreed that

out of the $500,000 distribution he would take at closing, he would “retain up to

$250,000 in an attorney escrow of [his] choice for a period not to exceed 6

months.”156 Campbell was willing to set aside funds to pay any creditor claims, but

he did not want to reopen a bankruptcy proceeding.157

      On August 20, 2014, Campbell sent an email to Kay asking Kay to “refrain

from any further disbursements to EagleForce until we have [an] executed

agreement and established closing procedures.”158 In that same email, Campbell

informed Kay that Campbell had been “seek[ing] other funding to meet the



153
      See, e.g., JX 59 § 4.1.8(a).
154
      See, e.g., JX 60 § 3.2(c).
155
      JX 66.
156
      Id.
157
      Tr. 809:3-4, 810:5-10, 810:18 (Campbell).
158
      JX 65, at 1.


                                         29
commitments of the company.”159 Kay refused to stop funding.160 When Kay

refused to stop funding, Campbell responded by refusing to cash his own

paychecks.161

      On August 27, Offit sent another round of revisions to the LLC Agreement

and the Contribution Agreement to Rogers, Kay, and Campbell with a cover email

stating, “Please confirm your acceptance of the terms of these agreements. Please

commence preparation of schedules needed for closing.”162 The date on the front of

and in the first paragraph of the draft Contribution Agreement remained blank in the

August 27 version.163 The missing date on the Contribution Agreement created an

additional gap in the agreement because the closing date depended on the date of the

agreement.164




159
      Id.
160
      See JX 106.
161
      Tr. 948:21-949:16 (Campbell).
162
      JX 68.
163
      JX 71, at 1-2.
164
      Id. § 3.1 (“[T]he closing of the Transactions (the ‘Closing’) shall be held at the
      office of the Company, commencing at 10:00 a.m. local time on the date hereof (the
      ‘Closing Date’) or at such other time and place as the Parties may agree upon in
      writing.”).


                                          30
      The version of the Contribution Agreement that Offit sent with his August 27

email stated “OK [Offit Kurman] DRAFT 8-26-14” on the first page.165 Although

the last draft LLC Agreement had no such notation, the LLC Agreement was an

exhibit to the Contribution Agreement.166 Rogers was out of town when Offit sent

the August 27 draft Transaction Documents,167 and Offit received Rogers’s

automatic out-of-office reply.168

      Campbell testified that once or twice through these weeks of negotiating the

Transaction Documents, “Kay . . . [brought] a draft document to [Campbell] and

ask[ed] [him] to sign it.”169 Although Campbell did not produce any of these signed

drafts as evidence of this course of conduct,170 Salah corroborates his testimony,

noting that it is “not the normal practice to sign drafts. But Mr. Kay wanted these

drafts to be signed as being received.”171 Campbell claims he is unable to produce




165
      Id. at 1.
166
      See JX 31 (without draft notation on cover page); JX 53 (same); JX 59 (same); JX
      71 Ex. B; JX 73 (without draft notation on cover page).
167
      Tr. 828:15-17 (Rogers).
168
      JX 74.
169
      Tr. 915:12-22 (Campbell).
170
      Tr. 1277:2-8 (Campbell).
171
      Tr. 1105:10-23 (Salah).


                                         31
any signed drafts because they were stolen from his office, together with other

documents.172

      Throughout this entire period of negotiations, EagleForce Associates, still in

its start-up phase, had limited sources of revenue173 and relied on multiple funding

sources to meet its financial obligations. Much of that funding came from Kay;

between January 2014 and August 28, 2014, Kay contributed $841,213.174 Others,

including Salah and Kay’s wife, invested in the EagleForce businesses or loaned

them money.175      Campbell also sought a loan from an investment banking

company.176

              7.    The events of August 28, 2014

      On August 28, 2014, Kay and Campbell met without their lawyers. Kay and

Powers testified that Kay came to EagleForce Associates’ offices with Powers to

sign the Transaction Documents.177 Campbell testified that he was unaware of Kay’s




172
      See Tr. 727:21-729:5 (Variganti); Tr. 923:8-924:21 (Campbell).
173
      Tr. 323:19-24 (Kay).
174
      See JX 106.
175
      Tr. 775:6-11, 926:1-3, 952:23-953:9 (Campbell).
176
      Tr. 953:12-17 (Campbell).
177
      Tr. 287:8-19 (Powers); Tr. 329:7-11 (Kay).


                                         32
purpose for the meeting.178 Campbell was busy when they arrived but met with them

briefly.179 Because Campbell had to finish meeting with EagleForce developers, Kay

and Powers left to go to a restaurant five minutes away.180

      While Kay and Powers were at the restaurant, Kay and Campbell sent several

emails to each other.181 In the first email thread, Cresswell sent a non-disclosure

agreement to Kay and Bryan Ackerman, Sentrillion’s general counsel, copying

Campbell.182 Campbell replied, asking Cresswell not to “forward this information

outside of the company until I have had a chance to review.”183 Kay responded,

“What are you talking about outside the company? We just talk [sic] 3 minutes ago.

I will handle my swim lane.”184 About ten minutes later, apparently without waiting

for an answer from Campbell, Kay sent a second reply: “1). Bryan [Ackerman] is

inside not outside 2). For the record I will handle all [NDA] contacts.”185 In



178
      Tr. 973:10-974:5 (Campbell).
179
      Tr. 329:18-330:3 (Kay).
180
      Tr. 330:4-7 (Kay).
181
      See Tr. 330:20-23 (Kay); JX 75; JX 76.
182
      JX 75, at 2.
183
      Id. at 1.
184
      Id.
185
      Id. at 3.


                                         33
reference to earlier emails regarding the NDA, Campbell wrote to Kay, “As you can

see I am not on the mail routing and this is a bit troubling. Only you can make these

folks know that we are equal partners.”186 Kay replied, “Everyone knows we are

equal . . . . Please clarify w[ith] chris [sic] and Bryan that [NDA] are in [business]

lane and rick [sic] will handle. and [sic] send me the signed document if you want

to go forward.”187

      Around the same time, Cresswell sent an email strategizing about how to

“win” the Special Olympics as a client.188 Kay replied to only Campbell, stating

“Sorry cant [sic] do anything until the agreement documents you have are signed.

Did you sign . . . .”189 Kay sent his final email shortly before returning to Campbell’s

office.190 In that email, which was not a reply to Campbell’s email, but instead a

follow up from his previous email, he wrote, “So what. This is getting really petty.

. . . Have you send [sic] the signed doc?”191




186
      JX 76, at 3.
187
      Id.
188
      Id. at 2.
189
      Id.
190
      Compare id., with Tr. 237:9-12 (Powers).
191
      JX 76, at 5.


                                          34
      At around 7:15 p.m., Kay and Powers returned to the EagleForce Associates

offices.192 Kay, Powers, and Campbell met for only a few minutes, and both Kay

and Campbell signed the versions of the LLC Agreement and the Contribution

Agreement that Offit had sent by email on August 27, 2014, without reading the

documents.193 Campbell testified that before the signing, Kay told him that Rogers

and Offit “were done” with the agreements.194 Campbell testified that he tried to call

Rogers but was unable to reach him.195 He testified that Kay tried to call Offit but

was also not able to reach him.196 Kay, in contrast, testified that he did not call Offit

or make any representations about Campbell’s lawyer.197


192
      Tr. 237:9-12 (Powers).
193
      Tr. 294:16-295:6 (Powers); Tr. 331:18-333:7 (Kay).
194
      Tr. 976:23-977:5 (Campbell).
195
      Tr. 977:14-21 (Campbell).
196
      Tr. 977:22-978:8 (Campbell).
197
      Tr. 334:7-10, 334:15-20 (Kay). Plaintiffs argue that Kay and Campbell had a past
      practice of signing legally binding agreements without counsel present, pointing to
      the November 2013 and April 2014 Letter Agreements. Pls.’ Opening Br. 28. Kay
      and Campbell had signed the November 2013 and April 2014 Letter Agreements
      without their attorneys present, but the circumstances surrounding the signing of
      those documents differs significantly. First, Campbell believed that Kay and
      Campbell were represented together by the same attorney at the time he signed the
      Letter Agreements, but he learned later that the law firm represented only Kay and
      Campbell himself had been unrepresented. Tr. 33:15-22 (Offit); Tr. 794:23-795:9
      (Campbell). Second, the Letter Agreements each served as a “roadmap to reaching
      a binding agreement.” Pls.’ Opening Post-Trial Br. 20. Third, unlike the August
      28 Transaction Documents, months of negotiations did not precede the Letter
      Agreements. Fourth, the November 2013 and April 2014 Letter Agreements are

                                           35
      After Kay and Campbell signed the agreements, Campbell walked around his

desk and embraced Kay and Powers.198 The entire meeting lasted only two to five

minutes.199

               8.   Events after the August 28 signing

      Kay and Campbell never completed the closing on their agreement. On

October 28, 2014, Kay, Campbell, Rogers, and Offit exchanged emails indicating

Kay’s and Campbell’s different positions.200 Kay emailed, “What else can we do

together to get this done. I understand we have signed the deal but need the

exhibits.”201 Campbell responded, stating in part, “The signatures on the drafts did

not represent the completed document which remains not completed given the two




      three and four pages in length respectively, which contrasts greatly with the dozens
      of pages that comprise the Transaction Documents. Fifth, Kay and Campbell
      carefully reviewed the terms of the Letter Agreements together and made joint
      revisions to the Letter Agreements before signing them; this process differs greatly
      from the brief August 28 meeting. See Tr. 131:5-7 (Offit). Sixth and finally, by the
      time they signed the August 28 Transaction Documents, Campbell and Kay’s
      relationship had deteriorated, and they no longer trusted each other.
198
      Kay and Powers testified that Campbell hugged each of them after signing the
      Transaction Documents. Tr. 240:7-9 (Powers); Tr. 332:10-16 (Kay). Campbell
      testified that instead of a hug, he gave Kay a dap handshake. Tr. 987:24-988:10
      (Campbell).
199
      Tr. 294:21-22 (Powers); Tr. 978:14-20 (Campbell).
200
      JX 93.
201
      Id. at 1.


                                           36
or three remaining items.”202 Over the following months, Kay and Campbell’s

relationship became more contentious. Finally, on February 18, 2015, Campbell

sent an email to Offit, Rogers, Kay, and Cresswell stating as follows:

             [W]e have reached an impass [sic] that we are unable to
             resolve. I would respectfully request that the atty’s [sic]
             get together to discuss the means and methods for us to
             close this matter and allow us to move on. We have
             booked the funding as a loan and will proceed with
             amending the existing documentation in a means that is
             reasonable for us both.203

       On March 17, 2015, Eagle Force Holdings and EF Investments filed this

lawsuit to enforce the August 28 Contribution Agreement and LLC Agreement.204

III.   ANALYSIS

       Plaintiffs allege claims for breach of contract and breach of fiduciary duty.205

Plaintiffs seek an order requiring Campbell to specifically perform his obligations

under the Transaction Documents and granting monetary damages to Plaintiffs.206

In the alternative, Plaintiffs assert claims for fraud and unjust enrichment.207


202
       Id.
203
       JX 103.
204
       Compl. for Specific Performance, Declaratory and Injunctive Relief and Imposition
       of Constructive Trust.
205
       Compl. ¶¶ 63-74.
206
       Compl. ¶¶ 33-38, 74.
207
       Compl. ¶¶ 45-49, 76-80. Plaintiffs also assert that Campbell raises affirmative
       defenses of fraudulent inducement, duress, and mutual mistake in his post-trial

                                          37
      A.     Legal Standards

      Plaintiffs have the burden of proving their claims by a preponderance of the

evidence.208 “Proof by a preponderance of the evidence means proof that something

is more likely than not. ‘By implication, the preponderance of the evidence standard

also means that if the evidence is in equipoise, Plaintiffs lose.’”209

      To enforce either the Contribution Agreement or the LLC Agreement,

Plaintiffs must prove that the respective document is a valid contract with

Campbell.210 It is settled Delaware law that “a valid contract exists when (1) the

parties intended that the instrument would bind them, demonstrated at least in part




      briefs; they, however, do not cite Campbell’s post-trial briefs. Pls.’ Opening Br. 28-
      33. Plaintiffs are correct as to the defenses of duress and mistake, but a careful
      review of Campbell’s post-trial briefs reveals no reference to fraudulent
      inducement.
208
      Revolution Retail Sys., LLC v. Sentinel Techs., Inc., 2015 WL 6611601, at *9 (Del.
      Ch. Oct. 30, 2015).
209
      Id. (footnote omitted) (citing Agilent Techs., Inc. v. Kirkland, 2010 WL 610725, at
      *13 (Del. Ch. Feb. 18, 2010)) (quoting 2009 Caiola Family Tr. v. PWA, LLC, 2015
WL 6007596, at *12 (Del. Ch. Oct. 14, 2015)).
210
      The parties raise the question of which jurisdiction’s law applies to this case, but
      they do not brief the choice of law issue. The briefing relies heavily on Delaware
      law, and none of the parties asserts that the law of Delaware is in conflict with the
      law of any other jurisdiction whose law may apply. The Court, thus, will apply
      Delaware law to all issues this opinion addresses.


                                            38
by its inclusion of all material terms; (2) these terms are sufficiently definite; and

(3) the putative agreement is supported by legal consideration.”211

      The Supreme Court held that the terms of the Transaction Documents are

sufficiently definite,212 and the parties do not dispute whether the Transaction

Documents are supported by legal consideration.213 Thus, the question presented is

whether the parties intended that the Transaction Documents would bind them.

             This question looks to the parties’ intent as to the contract
             as a whole, rather than analyzing whether the parties
             possess the requisite intent to be bound to each particular
             term. “Under Delaware law, ‘overt manifestation of
             assent—not subjective intent—controls the formation of a
             contract.’” As such, in applying this objective test for
             determining whether the parties intended to be bound, the
             court reviews the evidence that the parties communicated
             to each other up until the time that the contract was
             signed—i.e., their words and actions—including the
             putative contract itself. And, where the putative contract
             is in the form of a signed writing, that document generally
             offers the most powerful and persuasive evidence of the
             parties’ intent to be bound. However, Delaware courts
             have also said that, in resolving this issue of fact, the court
             may consider evidence of the parties’ prior or
             contemporaneous agreements and negotiations in
             evaluating whether the parties intended to be bound by the
             agreement.214


211
      Supr. Ct. Op., 187 A.3d at 1229 (citing Osborn, 991 A.2d at 1158-59).
212
      Id. at 1238, 1240.
213
      Id.
214
      Id. at 1229-30 (footnotes omitted) (citing Black Horse, 2014 WL 5025926, at *12;
      Seiler, 367 A.2d at 1005; Osborn, 991 A.2d at 1158-59; Del. Bay Surgical Servs.,

                                           39
      B.     The Credibility of Kay and Campbell

      The August 28 meeting plays a critical role in the question of formation. Kay

and Campbell signed the Transaction Documents at issue during this meeting.

However, no contemporaneous evidence exists, other than the Transaction

Documents themselves, that reflects what happened at that meeting. Further, Kay’s

and Campbell’s recollections of the August 28 meeting differ. As for the third

attendee of the August 28 meeting, Powers, it appears that she was not present for

or privy to all communications between Kay and Campbell.215 Further, she does not

recall the details of the conversations between Kay and Campbell during that

meeting.216 Thus, credibility assessments of Kay and Campbell tip the scales in this

case. In my role as the trier of fact, I must assess the credibility of the witnesses,

supported by the record.217 My credibility determinations are based on the testimony

and evidence submitted to make up the record.




      P.C. v. Swier, 900 A.2d 646, 650 (Del. 2006)) (quoting Black Horse, 2014 WL
5025926, at *12). Although the Supreme Court has tasked me with determining the
      parties’ intent to be bound, the Supreme Court appears to foreclose any analysis of
      material terms, as I held in my first opinion that there were missing material terms,
      which the Supreme Court reversed.
215
      See Tr. 291:16-292:13 (Powers).
216
      Id.
217
      Gatz Props., LLC v. Auriga Capital Corp., 59 A.3d 1206, 1221 (Del. 2012) (“The
      law requires the trial judge to weigh the evidence, including the credibility of live
      witness testimony.”); Adams v. Jankouskas, 452 A.2d 148, 151 (Del. 1982)

                                           40
      Kay challenges Campbell’s credibility.           Kay charges that Campbell’s

testimony given at deposition, multiple evidentiary hearings, and trial varies

regarding (1) the manner in which the parties had signed documents in the past to

acknowledge receipt, (2) the number of different drafts of the Transaction

Documents that existed, and (3) Campbell’s reliance on Kay’s statements regarding

the finality of the Transaction Documents.218 First, Campbell’s testimony varies

regarding the method to acknowledge receipt of various drafts of the Transaction

Documents. In his deposition testimony, he said that he generally initialed the cover

page of the draft documents to acknowledge receipt but signed the August 28

Transaction Documents also to acknowledge receipt.219 He also acknowledged that

he was not consistent in initialing documents and sometimes used “some kind of

indication” for his own tracking purposes.220 In his trial testimony, he noted that he




      (“[W]here, as here, the trial court was faced with conflicting testimony, we accord
      great deference to the findings of the trial judge who heard all the witnesses.”).
218
      Oral Arg. Tr. 19:5-28:1 (Dec. 13, 2018); Pls.’ Opening Br. 23-24.
219
      JX 148, at 427:6-428:10. Plaintiffs mischaracterize Campbell’s deposition
      testimony when they state that Campbell testified that he “never signed his full name
      on the signature lines of the Transaction Documents to acknowledge receipt.” Pls.’
      Reply Br. 11. Campbell’s deposition testimony indicates that he used various
      methods to acknowledge receipt. JX 148, at 363:13-364:14.
220
      JX 148, at 363:13-364:14.


                                           41
“signed” various documents, including the August 28 Transaction Documents.221

Regardless, any inconsistency in Campbell’s testimony pertains to the method to

acknowledge receipt, not to the purpose of initialing or signing. Additionally,

Campbell’s deposition and trial testimony is consistent regarding the nature of the

August 28 Transaction Documents.222

      Second, Campbell testified at trial that he did not produce any previously

signed (or initialed) drafts,223 but he does not claim in his testimony that these drafts

are different from and in addition to one of the drafts the parties introduced as

exhibits at trial.224 Third and finally, Campbell testified that Kay stated that the


221
      Tr. 915:12-916:22 (Campbell). A review of this testimony reveals that the
      examiner’s questions and Campbell’s answers focused on determining the number
      of endorsed drafts, not on the method of endorsement.
222
      To the extent a procedure for acknowledging receipt of draft documents existed,
      Kay and Campbell used that procedure only for their own discussions. Their
      attorneys did not require the parties to acknowledge receipt of documents by signing
      or initialing them. Tr. 862:16-19 (Rogers). Regarding this point, Plaintiffs again
      mischaracterize Campbell’s testimony when they explain that “Campbell further
      acknowledged that his practice of initialing a document was not something that was
      required by Kay or Kay’s counsel.” Pls.’ Reply Br. 11 (citing JX 148, at 367:4-10).
      The examiner asked, “[D]o you recall whether or not you were required to send that
      acknowledgement to either [Kay’s counsel] or Mr. Kay or anyone else?” JX 148,
      at 367:4-7 (emphasis added). The examiner failed to ask whether Kay’s counsel or
      Kay required Campbell to initial documents, the point for which Plaintiffs cite
      Campbell’s deposition testimony.
223
      Tr. 1276:22-1277:22 (Campbell).
224
      See Tr. 915:12-916:22, 1274:23-1277:22 (Campbell). Plaintiffs claim that
      Campbell “was unable to produce any of these seven or more signed versions, which
      he now claimed were in addition to the eight versions listed in the Joint
      Stipulations.” Pls.’ Reply Br. 11-12 (citing Tr. 1276:22-1277:22 (Campbell)). This

                                           42
attorneys had resolved all outstanding issues.225 But Campbell did not say that he

relied on this statement to sign the agreements,226 as Kay asserts.227 To the contrary,

Campbell testified that he attempted to confirm the finality of the documents and

when he could not, he signed to acknowledge receipt.228

      I had multiple opportunities to observe Campbell and assess his credibility;

he testified before me on three days of the five-day trial and at four evidentiary

hearings. His testimony as it relates to his intent to be bound by the Transaction

Documents is credible. He consistently testified that (1) he wanted confirmation

from one of the attorneys that the documents were final, (2) when he could not get


      claim mischaracterizes Campbell’s testimony: “My testimony is that I think I
      signed both of those documents on that time. On a previous time, I think I signed
      three documents or four documents which were redlined. On a previous time, I
      signed one document. And I think the one -- the time that I signed the one document
      was the first one. The time that I signed three was the second one; and the time that
      I signed two was the August one.” Tr. 1276:13-21 (Campbell). This testimony
      from Campbell does not include any claim that any signed versions are in addition
      to the eight versions listed in the Joint Stipulations.
225
      Tr. 976:2-4 (Campbell).
226
      Tr. 976:2-16 (Campbell).
227
      Pls.’ Reply Br. 10. Again, Plaintiffs mischaracterize Campbell’s testimony and, in
      this instance, his arguments. Plaintiffs challenge Campbell’s credibility, stating that
      he “claims he signed the documents intending to be bound, but he did so in reliance
      on Kay’s representation that the lawyers had signed off on the documents.” Pls.’
      Reply Br. 10 (citing Tr. 976:2-4 (Campbell)). Campbell does not testify to this in
      the cited testimony, and Plaintiffs provide no other source for this claim. See Tr.
      976:2-977:24.
228
      Tr. 1291:5-11 (Campbell).


                                            43
this confirmation, Kay asked Campbell to sign to acknowledge receipt, and (3) the

nature of the Transaction Documents suggested they were draft documents and it

was okay to sign to acknowledge receipt. Documentary evidence suggesting the

Transaction Documents appear on their face incomplete supports Campbell’s

testimony.

      Further, Kay faces his own challenges regarding the veracity of his

representations concerning the August 28 Transaction Documents. In particular, he

manipulated the signed Contribution Agreement to convince others that the

Transaction Documents were final. Cresswell testified that Kay showed him and

Morgan the signed Contribution Agreement to make the point that Campbell and

Kay had finalized their agreement.229 But Cresswell also noted that the cover page

of the document was torn.230 Contemporaneous documentary evidence corroborates

this testimony. An exhibit from Cresswell’s deposition clearly shows the top-right

corner missing from the first page where “OK DRAFT 8-26-14” had appeared, and

text from the top-left corner of the second page is also missing.231




229
      Tr. 661:14-662:2 (Cresswell).
230
      Tr. 662:3-663:3 (Cresswell).    Kay does not rebut or challenge Cresswell’s
      testimony.
231
      JX 114, at 1-2.


                                          44
      After listening to Campbell’s testimony on multiple days, I find Campbell to

be credible concerning the events of August 28 and place more weight on

Campbell’s testimony when it conflicts with Kay’s and there is an absence of

contemporaneous evidence.

      C.     The Contribution Agreement

      The parties present competing renditions of both the events leading up to the

August 28 signing and the meeting where they signed the Transaction Documents.

I summarize Plaintiffs’ and Campbell’s different stories for the reader.

             1.    Plaintiffs’ story (as narrated by Kay)

      Plaintiffs’ strongest evidence of an intent to be bound is the signatures on the

Transaction Documents. To bolster the evidence of the signatures, Plaintiffs also

point to the relevant context leading up to the signing on August 28, 2014. From

April 2014, when Campbell and Kay signed the April 2014 Letter Agreement,

through August 28, 2014, Kay and Campbell continued the negotiation process.232

Also during that time, Kay continued funding the business activities of EagleForce

Associates.233




232
      See JX 14; JX 15; JX 19; JX 23; JX 31; JX 41; JX 52; JX 53; JX 58; JX 59.
233
      JX 106.


                                         45
      On July 7, 2014, Kay and Campbell met together with their attorneys. 234

During this extended meeting, they completed negotiations on three major issues.235

Although another substantial issue arose during that meeting,236 Kay and Campbell,

with the assistance of their respective counsel, had worked through a majority of the

open issues.237 Two days later, an email was sent from Campbell’s email address to

Morgan announcing that EagleForce Associates and EagleForce Health had taken

on Kay as their “first Partner.”238 Morgan responded, congratulating both Kay and

Campbell and copying several EagleForce employees.239 The same day, Campbell

held a meeting at EagleForce Associates’ office with all of the office staff to

introduce Kay as a partner.240

      As part of the negotiating process, on or about August 14, Campbell and Kay

met together and hashed out some of the remaining issues.241 They summarized their



234
      Tr. 61:8-23 (Offit).
235
      Tr. 63:16-66:9 (Offit).
236
      Tr. 69:16-70:20 (Offit).
237
      Tr. 63:22-66:9 (Offit).
238
      JX 33.
239
      Id.
240
      Tr. 1188:17-1189:8 (Morgan).
241
      Tr. 346:2-18 (Kay); JX 56.


                                         46
discussion in a handwritten list containing thirteen points they had reached

agreement on.242 Their attorneys used this list to continue revising the Transaction

Documents.243 On August 25, Rogers said in his email to Kay, Offit, and Campbell

that he believed they would be able to finalize the Contribution Agreement “within

the next few days.”244 Offit’s email on August 27 reflected a similar feeling when

he instructed the parties to “commence preparation of schedules needed for

closing.”245

       On August 28, 2014, Kay and Powers went to the EagleForce Associates

offices for the purpose of executing the Transaction Documents.246         Because

Campbell could not meet with them immediately, they waited at a nearby

restaurant.247   While they were at the restaurant, Campbell emailed Kay and

referenced their business venture: “Only you can make these folks know we are

equal partners.”248



242
       Tr. 345:16-346:1 (Kay).
243
       See JX 58; JX 59.
244
       JX 67, at 1.
245
       JX 68.
246
       Tr. 287:8-19 (Powers); Tr. 329:7-11 (Kay).
247
       Tr. 330:4-7 (Kay).
248
       JX 76, at 3.


                                          47
      Kay’s emails to Campbell made clear that Kay would take no action and

contribute no funds until Campbell signed the Transaction Documents, literally

stating, “[I] cant [sic] do anything until the agreement documents you have are

signed.”249 At that time, EagleForce Associates was struggling financially. Still in

its start-up phase, Associates had limited sources of revenue.250 Rent for the

EagleForce Associates offices was overdue for July and August, and September rent

would soon be due.251 Plaintiffs suggest that Campbell signed the Transaction

Documents to secure Kay’s continued funding of the EagleForce businesses.252

Plaintiffs also state that Campbell failed to say or do anything that conveyed he

lacked the intent to be bound by the signed Transaction Documents.253 For example,

Campbell failed to indicate orally or in writing that he signed the documents only to

acknowledge receipt.254 According to Plaintiffs, Kay and Campbell saw signing the

documents as a next step in the partnership. The mood between them was happy. 255



249
      Id. at 2.
250
      Tr. 323:19-24 (Kay).
251
      Tr. 244:14-21 (Powers).
252
      Pls.’ Reply Br. 9.
253
      Pls.’ Opening Br. 22-23.
254
      Tr. 238:11-14 (Powers); Tr. 334:21-335:1 (Kay).
255
      Tr. 240:12-16 (Powers); Tr. 332:7-16 (Kay); Tr. 1296:9-1297:8 (Campbell).


                                         48
            2.     Campbell’s story

      Although Campbell and Kay had been working toward finalizing the

Contribution Agreement, several stumbling blocks to this process developed:

(1) Kay and Campbell’s relationship deteriorated, (2) employees complained about

Kay, (3) each felt the other was reneging on the previous agreement, and

(4) Campbell gave Kay multiple signs before August 28 that he (Campbell) wanted

out of their agreement.

      First, as Kay’s involvement in EagleForce Associates business operations

deepened, the relationship between Kay and Campbell deteriorated. Campbell was

uncomfortable with some of Kay’s business decisions. For example, in or about

June 2014, Kay suggested that EagleForce Associates hire Melinda Walker as a

secretary and pay her $75,000 per year,256 a salary that concerned Campbell because

it was higher than most EagleForce Associates employees’ salaries.257 Additionally,

Kay sometimes acted aggressively toward Campbell and shouted and cursed at

Campbell.258 On June 30, 2014, Kay sent Campbell an email that included a word

that Campbell interpreted as a racial slur.259 On Campbell’s part, he, at times,


256
      Tr. 436:16-22 (Kay); Tr. 917:19-21, 918:12-18 (Campbell).
257
      Tr. 919:6-10 (Campbell).
258
      Tr. 722:9-15 (Variganti); Tr. 1089:7-16 (Salah); Tr. 1181:14-1182:9 (Morgan).
259
      Tr. 1301:12 (Campbell); see JX 16.


                                           49
avoided meeting Kay.260 This conduct, on the part of both Kay and Campbell,

evidences the deterioration of their relationship and a growing mistrust between

them.

        Second, Kay mistreated multiple EagleForce employees, and some employees

complained about Kay’s behavior. Kay directed his aggressive or demeaning

behavior toward Variganti, Salah, and Henien. Kay yelled at Variganti and pinned

him against a cubicle wall.261 Kay condescended to multiple EagleForce Associates

employees, sometimes treating them like errand runners, rather than valued

employees in a business.262        Campbell, Salah, and Morgan observed that this

mistreatment often ran along lines of national origin.263 Kay told Morgan that he

(Kay) “can’t work with somebody like [Salah]. [H]e’s an Arab.”264 Kay’s behavior

toward employees like Variganti, Salah, and Henien reflected this bias, and this

behavior led to tensions in the office. Multiple employees voiced their concerns




260
        See Tr. 1171:20-24 (Morgan).
261
        Tr. 720:3-6, 720:16-721:5 (Variganti); Tr. 1175:6-14 (Morgan).
262
        E.g., Tr. 931:18-932:1 (Campbell).
263
        Tr. 927:15-932:16 (Campbell); Tr. 1089:17-1090:3 (Salah); Tr. 1174:4-12
        (Morgan).
264
        Tr. 1174:10-12 (Morgan).


                                             50
about Kay’s addition as a partner.265 In a company as diverse as EagleForce

Associates, a suggestion of racism would create problems at staff and management

levels that Campbell could not ignore. In fact, Morgan’s concerns about Kay’s

behavior were so great that he (Morgan) told Campbell that he might quit if

Campbell did not address Kay’s behavior.266 Losing employees and their talent,

especially in the start-up phase, would reduce EagleForce Associates’ chances of

success.

      Third, Kay and Campbell both began to suspect that the other was not

adhering to their original agreement. Campbell observed that Kay “kept moving the

goalposts” in their agreement267 and Kay reduced his original financial commitment

to EagleForce.268 Campbell testified that Kay unilaterally set up Eagle Force

Holdings as a Delaware LLC without informing Campbell that he (Kay) was

changing or ignoring a term of the November 2013 Letter Agreement.269 Campbell

also testified that Kay would threaten to turn off funding unless Campbell conceded

something new, such as the structure of the board or Kay’s control over another area


265
      E.g., Tr. 921:13-20 (Campbell); Tr. 1174:16-18 (Morgan).
266
      Tr. 1180:21-1181:6 (Morgan).
267
      Tr. 994:24-995:1 (Campbell).
268
      Tr. 995:2-9 (Campbell).
269
      Tr. 991:3-992:21 (Campbell).


                                         51
of business operations.270 Kay, on the other hand, stated explicitly in an email dated

July 22, 2014, to Campbell that Campbell “may be trying to change the deal.”271

Kay felt the need to include other people, either attorneys or EagleForce employees

like Cresswell and Morgan, in his meetings with Campbell.272

      Fourth and finally, the mistrust and disagreements between Kay and Campbell

reached a crescendo, causing Campbell to attempt to back out of the agreement. On

August 20, 2014, only eight days before the parties would sign the Transaction

Documents, Campbell sent an email to Kay asking Kay to “refrain from any further

disbursements to EagleForce until we have [an] executed agreement and established

closing procedures.”273 When Kay refused to stop funding, Campbell responded by

refusing to cash his own paychecks.274 Campbell’s purpose for refusing his checks

was twofold.275 First, he wanted to make the point to Kay that they needed to resolve

issues in their negotiations before continuing their business relationship.276 Second,



270
      Tr. 995:2-20 (Campbell).
271
      JX 43.
272
      Tr. 663:18-664:5 (Cresswell).
273
      JX 65, at 1.
274
      Tr. 948:21-949:16 (Campbell).
275
      Tr. 950:6-8 (Campbell).
276
      Tr. 950:11-18 (Campbell).


                                         52
anticipating that EagleForce Associates would have to make payroll without any

contribution from Kay, Campbell wanted to lower company expenses where he

could.277 Campbell had experienced difficulty making payroll and meeting the

company’s other financial obligations in the past. Campbell informed Kay that he

(Campbell) was seeking other sources of funding and investment to replace Kay’s

contributions.278 But even without additional funding, Campbell was prepared to

continue the EagleForce Associates business. At several points in the company’s

history, Campbell obtained financial support from other sources, including Salah,

Campbell’s wife, and loans from financial institutions.279 Campbell knew what it

took to run the businesses with limited sources of revenue, and he was preparing to

do it again.

      Even during the evening of August 28, 2014, leading up to the signing, Kay

and Campbell’s conduct evidences their growing animosity for each other. At first,

Campbell was not available to meet with Kay and Powers, and he asked Kay and

Powers to wait in a conference room.280 He asked them to wait while he completed




277
      Tr. 950:9-11 (Campbell).
278
      See JX 65, at 1.
279
      Tr. 775:6-11, 926:1-3, 952:23-953:9, 953:12-17 (Campbell).
280
      Tr. 234:11-15 (Powers).


                                         53
a different meeting with developers.281 Kay and Powers decided to wait at a nearby

restaurant.282 While they were waiting, Kay’s tone in his emails to Campbell grew

more aggressive. In just over an hour, Kay sent six emails to Campbell. 283 Two of

those emails replied to the same email from Campbell.284 Shortly before Kay and

Powers returned to Campbell’s office, Kay emailed Campbell, “So what. This is

getting really petty. . . . Have you send [sic] the signed doc?”285

      After Campbell had completed his meeting with developers, Kay and Powers

returned to Campbell’s office to sign the documents.286          Before signing the

Contribution Agreement, Campbell attempted to confirm Kay’s assertion that the

attorneys were done with the documents.287 Campbell tried, unsuccessfully, to reach

his attorney.288   Campbell testified that, in the absence of his own attorney’s

confirmation, he asked Kay to confirm with Kay’s attorney that the attorneys had



281
      Id.
282
      Tr. 330:4-7 (Kay).
283
      See JX 75; JX 76.
284
      See JX 76, at 3, 5.
285
      Id. at 5.
286
      Tr. 237:3-12 (Powers).
287
      Tr. 976:23-978:8 (Campbell).
288
      Tr. 977:14-21 (Campbell).


                                          54
finalized the Transaction Documents.289        Kay testified that he does not recall

Campbell asking him to try calling his attorney.290 In either case, Kay did not call

his attorney.291   Still without confirmation from either his or Kay’s attorney,

Campbell did not take the time to read the Transaction Documents before he signed

them.292 Then, during a meeting that lasted only two to five minutes,293 Campbell

signed the Transaction Documents.294        Campbell testified that he signed the

Transaction Documents at Kay’s request to acknowledge receipt of the draft

documents.295

      Documentary evidence also suggests that the Contribution Agreement was not

a final agreement. The most recent email from Offit makes it clear that Kay and

Campbell still needed to approve the agreements and prepare the schedules to the

Contribution Agreement.296        Further, as Campbell testified, the state of the



289
      Tr. 977:22-978:8 (Campbell).
290
      Tr. 334:4-6 (Kay).
291
      Tr. 334:7-10 (Kay).
292
      Compare Tr. 976:15-16 (Campbell), with Tr. 239:10-14 (Powers).
293
      Tr. 294:21-22 (Powers); Tr. 978:14-20 (Campbell).
294
      Tr. 239:15-17 (Powers).
295
      Tr. 976:17-22 (Campbell).
296
      JX 68.


                                          55
documents themselves do not suggest finality. Specifically, the first page of the

Contribution Agreement is marked “DRAFT.”297 The Contribution Agreement also

contained “many odd omissions involving important subjects.”298          “The Draft

Contribution Agreement was unclear as to key issues, like the capitalization of the

key operating subsidiaries, because key text that the agreement’s terms called for,

such as critical schedules, were absent.”299

             3.     The reconciliation of the stories

      Plaintiffs have the burden of establishing by a preponderance of the evidence

that Campbell is bound by the Contribution Agreement.300              “Proof by a

preponderance of the evidence means proof that something is more likely than not.

‘By implication, the preponderance of the evidence standard also means that if the

evidence is in equipoise, Plaintiffs lose.’”301

      The Supreme Court discusses the evidence that the parties intended to be

bound by the Contribution Agreement, noting that both parties’ signatures provide




297
      JX 78, at 1; Tr. 977:11-12, 987:13-23 (Campbell).
298
      Supr. Ct. Op., 187 A.3d at 1244 (Strine, C.J., dissenting).
299
      Id.
300
      Revolution Retail, 2015 WL 6611601, at *9.
301
      Id. (footnote omitted) (citing Agilent Techs., 2010 WL 610725, at *13) (quoting
      2009 Caiola Family Tr., 2015 WL 6007596, at *12).


                                           56
“strong evidence that the parties intended to be bound by [the Contribution

Agreement].”302

      “[W]here the putative contract is in the form of a signed writing, that

document generally offers the most powerful and persuasive evidence of the parties’

intent to be bound.”303

             [P]rofessor Williston has stated that a signature “naturally
             indicates assent, at least in the absence of an invalidating
             cause such as fraud, duress, mutual mistake, or
             unconscionability. . . .” In Osborn itself, the signatures of
             both parties and the notarization of the written agreement
             provided enough evidence to show that the parties
             intended to be bound by it. Here, both parties signed the
             Contribution Agreement. That is strong evidence that the
             parties intended to be bound by it.304

“However, Delaware courts have also said that, in resolving this issue of fact, the

court may consider evidence of the parties’ prior or contemporaneous agreements




302
      Supr. Ct. Op., 187 A.3d at 1231. The Supreme Court also highlights Campbell and
      Kay’s embrace “after signing” as suggestive of the parties’ reconciliation and the
      consummation of a deal. Id.
303
      Id. at 1230 (citing Seiler, 367 A.2d at 1005; Osborn, 991 A.2d at 1158-59).
304
      Id. at 1231 (omission in original) (footnotes omitted) (citing 2 Richard A. Lord &
      Samuel Williston, Williston on Contracts § 6:44 (4th ed.); Osborn, 991 A.2d at
      1158-59).


                                          57
and negotiations in evaluating whether the parties intended to be bound by the

agreement.”305

      I recognize the strength of the evidence of a signature on an agreement.

Signatures are often dispositive evidence of an intent to be bound. And in most

instances, that evidence should carry the day. But in this highly unusual case, the

signatures alone are not sufficient.306 Here, the circumstances surrounding the

execution of the Transaction Documents indicate that the signatures are not

presumptive and certainly not conclusive.           The record evidence reveals that

Campbell’s conduct and communications do not constitute an overt manifestation of

his assent to be bound by the Contribution Agreement. First, trial testimony from

Campbell and Salah evidence a practice of endorsing draft documents to

acknowledge receipt, and this testimony weakens the presumption of an intent to be

bound.307 Campbell also credibly testified that, consistent with this practice, Kay


305
      Id. at 1230 (footnote omitted) (citing Del. Bay Surgical Servs., 900 A.2d at 650;
      Black Horse, 2014 WL 5025926, at *12).
306
      17A Am. Jur. 2d Contracts § 173, Westlaw (database updated Aug. 2019) (“The
      fact that a party has signed a contract creates a strong presumption that the party has
      assented to the terms of the agreement.”); Carey’s Home Constr., LLC v. Estate of
      Myers, 2014 WL 1724835, *4 n.12 (Del. Super. Apr. 16, 2014) (citing 17A Am.
      Jur. 2d Contracts § 174 (2004), which correlates to § 173 in the 2016 update); Am.
      Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 584 (3d Cir. 2009) (Under
      Pennsylvania law, “[s]ignatures are not dispositive evidence of contractual intent.”).
307
      Tr. 1104:6-1105:15 (Salah); Tr. 1276:13-21 (Campbell). In their Reply Brief,
      Plaintiffs claim that Salah did not answer the question asked by Campbell’s counsel,
      “whether Kay told him that he (Kay) had ‘asked Campbell to sign those drafts and

                                            58
requested Campbell’s signature to acknowledge receipt during the August 28

meeting.308

      Second, the conduct and communications between Kay and Campbell before

and during the signing appear inconsistent with what one would expect from two

business partners finalizing a significant business deal.         Leading up to the

endorsement of the Transaction Documents, tensions rose between Kay and

Campbell, disagreements increased (both in quantity and severity), and distrust

between Kay and Campbell grew. Kay and Campbell both believed at times that the

other was not honoring the original agreement or was trying to change the

agreement. Campbell accused Kay of excluding Campbell from business decisions

he should be included in309 and bringing in outsiders without Campbell’s approval.310




      that Mr. Campbell did sign those drafts?’” Pls.’ Reply Br. 12 (citing Tr. 1105:3-9
      (Salah)). Plaintiffs cherry-picked this testimony and ignore the surrounding
      testimony. See Tr. 1104:6-1105:15 (Salah); see, e.g., Tr. 1104:6-10 (Salah) (“Q.
      Now, before the end of August 2014, did Mr. Kay ever tell you that he brought any
      of these earlier drafts of the transaction documents to Mr. Campbell and asked Mr.
      Campbell to sign them? A. Yes.”).
308
      Tr. 976:17-22 (Campbell).
309
      See, e.g., Tr. 992:17:23 (Campbell).
310
      JX 75, at 3.


                                             59
To address these problems, Campbell required more and more safeguards to ensure

that he was not losing control of the businesses.311

      At the same time, Kay felt that Campbell’s requests for safeguards were

encroachments on Kay’s “swim lane.”312 He accused Campbell of trying to change

their deal.313   Kay’s assessment is understandable, especially when Campbell

indicated that he sought other funding and wanted to delay the closing.314

      Kay’s and Campbell’s problems with one another, however, were not the only

issue. Campbell testified to disturbing instances of abuse, frequently directed at

people of other national origins. Other non-party witnesses, both those who were

the targets of abuse and those who personally saw their colleagues endure this abuse,

corroborated this testimony. Salah testified credibly that Kay condescended to him,

questioned Salah’s purpose at EagleForce Associates, and was abrasive and vulgar

toward Salah.315 Variganti testified credibly that his interactions with Kay left him

feeling threatened by Kay.316 Morgan testified credibly that he witnessed Kay’s



311
      E.g., JX 56, at 2 (evidencing that Campbell’s veto on new investors was an issue).
312
      JX 75, at 1.
313
      JX 43.
314
      See JX 65, at 1.
315
      Tr. 1088:10-24 (Salah).
316
      Tr. 720:3-721:5 (Variganti).


                                          60
abuse of others and heard first-hand from Kay that he is biased against “Arabs.”317

These non-party witnesses stood to gain nothing from lying to this Court regarding

this matter, and their very consistent testimony was highly credible.        These

employees reported these and other issues at the time, pressuring Campbell to

reconsider a partnership with Kay.

      Further, the tone of the August 28, 2014 meeting is inconsistent with Kay’s

story. When Kay and Powers arrived at the EagleForce Associates offices for the

purpose of signing the Transaction Documents, Campbell did not greet them warmly

or with an excitement associated with completing the deal. Instead, Campbell asked

them to wait while he first met with his developers, even though the meeting with

Kay would take only a few minutes.318 He let Kay, the person who was about to

become a fifty-percent partner in Campbell’s business, sit and wait in a conference

room.319 After sitting in a conference room for well over an hour, Kay and Powers

chose to continue to wait at a nearby restaurant.320




317
      Tr. 1174:10-12, 1175:6-14 (Morgan).
318
      Tr. 329:18-330:1 (Kay).
319
      Tr. 234:11-15 (Powers).
320
      Tr. 235:3-10 (Powers).


                                          61
      While they were waiting, Kay and Campbell exchanged emails.321 These

emails express anger, frustration, and disappointment from both Kay and Campbell.

Kay was frustrated that Campbell was not respecting his swim lane.322 Campbell

expressed dissatisfaction that Kay excluded him from business activities and brought

in outsiders without first informing Campbell.323

      Finally, Kay and Powers returned to Campbell’s office after 7:00 p.m., about

two hours after they originally arrived.324 Instead of an enthusiastic meeting to sign

the Transaction Documents and move forward with the deal, Campbell dampened

the mood with a request to confirm whether the lawyers had completed the

documents.325 This request seems reasonable in light of the draft notation on the first

page of the Contribution Agreement.326

      Neither Rogers nor Offit confirmed that the Transaction Documents were

final.327 The subject of the Contribution Agreement included the exchange of fifty



321
      See JX 75; JX 76.
322
      See JX 75, at 1.
323
      See id. at 3; JX 76, at 5.
324
      Tr. 237:9-12 (Powers).
325
      Tr. 977:14-978:8 (Campbell).
326
      JX 71, at 1.
327
      Tr. 334:7-10, 334:15-20 (Kay); Tr. 977:14-978:8 (Campbell).


                                          62
percent of Campbell’s business for millions of dollars.328 For an exchange of this

significance between parties who did not trust each other, a reasonable person would

expect Campbell to wait to speak with his attorney or to read the documents more

thoroughly before signing. While the law does not require that Campbell do either

of these things, under the unusual facts of this case, both acts are indicators of

Campbell’s intent to be bound (or a lack thereof). Nonetheless, Kay and Campbell

quickly signed the Transaction Documents, embraced, and left the meeting.329

      It is unclear to me why Campbell signed the Transaction Documents rather

than initialing them or waiting to sign them. Maybe it is because the face of the

Contribution Agreement did not reflect a final agreement.330 The Contribution

Agreement contained “many odd omissions involving important subjects.”331 Dates

were missing, schedules were still completely blank,332 and key issues were




328
      See JX 79 § 3.2.1.
329
      Tr. 240:7-9 (Powers); Tr. 331:18-333:7 (Kay); Tr. 978:23-979:2 (Campbell).
330
      See Tr. 987:13-23 (Campbell) (“Q. When you saw the word ‘Draft’ on the document
      that you signed on the 28th, did that mean anything to you? A. Yes. That it was a
      draft. Q. Did you understand draft to mean a final agreement? A. Absolutely not.
      I understood it to be a draft. And then once we got to a final agreement, it would
      somehow be enumerated with ‘Final’ . . . .”).
331
      Supr. Ct. Op., 187 A.3d at 1244 (Strine, C.J., dissenting).
332
      JX 78, at 1-2; id. Scheds. 3.5, 4.1, 4.2(a).


                                             63
unclear.333 The Contribution Agreement, with its omissions, does not reflect a

document a reasonable person expects to be a final version. Regardless, this meeting

and the events leading up to it do not suggest to me that Campbell intended to be

bound by the Contribution Agreement.

      Kay highlights that Campbell had no other source of funding for the

EagleForce businesses when Kay stopped contributing cash.334 Kay’s emails just

before the meeting indicated that Kay was unwilling to help in any way until

Campbell signed the Transaction Documents.335 Kay suggests that Campbell finally

capitulated to Kay to avoid financial difficulties and signed the Transaction

Documents. The evidence, however, does not support this conclusion. First,

Campbell had operated EagleForce Associates for years before Kay’s involvement

with limited sources of revenue.336 He had been able to fund the company with loans

or investment from others, such as Campbell’s wife and Salah, during that time. 337

Second, Campbell had asked Kay to stop contributing funds days before signing,




333
      Id. § 3.2(c); Supr. Ct. Op., 187 A.3d at 1244 (Strine, C.J., dissenting).
334
      See Pls.’ Reply Br. 9.
335
      JX 76, at 3.
336
      See Tr. 775:10-11 (Campbell).
337
      Tr. 775:6-11, 926:1-3, 952:23-953:9 (Campbell).


                                            64
and Campbell had started looking for other funding.338 Third, Kay had contributed

tens of thousands of dollars, against Campbell’s clear instructions, as recently as

August 21, 2014, only a week before signing the Transaction Documents. 339 It is

unclear to me that Kay turning the screws between August 22 and August 28 really

changed the EagleForce businesses’ financial circumstances to such a degree that

Campbell capitulated and signed the Transaction Documents that he believed were

incomplete.

      At best, Plaintiffs’ counter-narrative presents evidence equal to that presented

by Campbell. This balance is insufficient to prevail. Plaintiffs must prove that a

contract exists by a preponderance of the evidence. Even including their strongest

evidence, the signatures on the Transaction Documents, the evidence is at best in

equipoise. And the evidence certainly does not meet the clear and convincing

standard necessary for the relief Plaintiffs seek, specific performance.

      D.      The LLC Agreement

      To be an enforceable contract, the LLC Agreement must also meet the three

elements of the Osborn test. Just as with the Contribution Agreement, I need address

only whether the parties intended that the LLC Agreement would bind them.340


338
      JX 65, at 1.
339
      JX 106.
340
      See Supr. Ct. Op., 187 A.3d at 1240.


                                             65
      In signing the November 2013 and April 2014 Letter Agreements, Kay and

Campbell demonstrated their intent to create a limited liability company together.

The LLC Agreement “amended and restated a preexisting agreement that stood on

its own in the past and could do so in the future.”341 The August 27 version of the

LLC Agreement was much more complete than the Contribution Agreement.342 The

parties have not argued that the LLC Agreement is missing material terms. 343

      Nonetheless, Kay and Campbell’s negotiations and conduct leading up to the

signing and at the signing also apply to the LLC Agreement. Kay and Campbell

negotiated the LLC Agreement in tandem with the Contribution Agreement. Indeed,

the LLC Agreement is an exhibit to the Contribution Agreement.344 Rogers and Offit

sent drafts of the LLC Agreement with drafts of the Contribution Agreement.345

Campbell and Kay signed the LLC Agreement at the same meeting where they

signed the Contribution Agreement.

      Because the facts surrounding the negotiation and signing of the LLC

Agreement are largely identical to those of the Contribution Agreement, the


341
      Id. at 1239.
342
      Compare JX 78, with JX 79.
343
      Supr. Ct. Op., 187 A.3d at 1240.
344
      JX 78 Ex. B.
345
      E.g., JX 57.


                                         66
conclusion I draw from Kay and Campbell’s negotiations and conduct for the

Contribution Agreement applies equally to the LLC Agreement. Nothing about the

events leading up to or during the August 28 meeting suggests an intent to be bound

by one document and not the other. Therefore, I conclude that Campbell did not

intend to be bound by the LLC Agreement.

      E.     Section 18-109 of the Delaware Limited Liability Company Act

      The Supreme Court did not reach the question of whether Campbell is subject

to jurisdiction by virtue of 6 Del. C. § 18-109(a).346 Plaintiffs argued post-trial that

this Court has personal jurisdiction over Campbell because (1) Campbell signed the

April 2014 Letter Agreement that named him as a “member, President and

Chairman” of the LLC and, thus, impliedly consented to personal jurisdiction under

§ 18-109(a)347 and (2) Campbell actively participated in the management of a

Delaware LLC, which also creates implied consent under § 18-109(a).348 I held in

the September 2017 Memorandum Opinion that because the April 2014 Letter

Agreement concerns a Virginia LLC, Campbell did not consent to personal




346
      Supr. Ct. Op., 187 A.3d at 1227 n.127.
347
      Pls.’ Answering Post-Trial Br. 44-45.
348
      Id. at 45.


                                          67
jurisdiction in Delaware by signing that agreement.349 Additionally, I held that

Campbell did not participate in the management of a Delaware LLC.350

      Now, Plaintiffs argue only that § 18-109(a) applies to Campbell because

(1) he was aware by at least May 13, 2014, that Eagle Force Holdings was a

Delaware LLC by virtue of the LLC Agreement’s reference to the March 17, 2014

certificate of formation for Eagle Force Holdings and (2) Campbell consented to this

Court’s jurisdiction when he did not object to his appointment as a manager of an

existing Delaware LLC.351 Plaintiffs assert that § 18-109(a) applies regardless of the

enforceability of the Transaction Documents.352

      Campbell responds that the language of §§ 18-109(a) and 18-101(10)353

requires Plaintiffs to show that Campbell materially participated in the management



349
      Trial Op., 2017 WL 3833210, at *19.
350
      Id. The Supreme Court did not reverse or otherwise disturb this holding.
351
      Pls.’ Opening Br. 54-55. Plaintiffs waive their earlier argument regarding
      Campbell’s participation in management of a Delaware LLC because they do not
      raise the issue in their post-remand briefs. Emerald P’rs v. Berlin, 726 A.2d 1215,
      1224 (Del. 1999) (citing Murphy v. State, 632 A.2d 1150, 1152 (Del. 1993)) (“Issues
      not briefed are deemed waived.”).
352
      Pls.’ Opening Br. 53.
353
      The parties’ briefs refer to 6 Del. C. § 18-101(10) for the definition of “Manager.”
      Effective August 1, 2019, § 18-101(12) defines “Manager.” Del. S.B. 91, 150th
      Gen. Assem., 82 Del. Laws ch. 48 § 1 (2019). The amended definition, however,
      does not apply retroactively. This opinion, therefore, refers to subsection 10 and
      applies § 18-101(10) as it existed prior to the 2019 amendment. Hubbard v.
      Hibbard Brown & Co., 633 A.2d 345, 354 (Del. 1993) (“Delaware courts have

                                           68
of the Delaware LLC or that “a limited liability company agreement or similar

instrument under which the limited liability company is formed” names Campbell

as a manager.354 Campbell notes that the Supreme Court did not disturb the finding

that Campbell did not materially participate in the management of a Delaware LLC,

and he argues that there is no valid limited liability company agreement or similar

instrument naming Campbell as a manager of a Delaware LLC.355 Thus, according

to Campbell, § 18-109(a) does not apply here.

      Section 18-109 provides for the service of process on managers of Delaware

limited liability companies. The relevant portion of § 18-109(a) states,

             A manager . . . of a limited liability company may be
             served with process in the manner prescribed in this
             section in all civil actions or proceedings brought in the
             State of Delaware involving or relating to the business of
             the limited liability company or a violation by the
             manager . . . of a duty to the limited liability company or
             any member of the limited liability company . . . . [T]he
             term “manager” refers (i) to a person who is a manager as
             defined in § 18-101(10) of this title and (ii) to a person,
             whether or not a member of a limited liability company,
             who, although not a manager as defined in § 18-101(10)
             of this title, participates materially in the management of
             the limited liability company . . . .



      recognized the general principle that statutes will not be retroactively applied unless
      there is a clear legislative intent to do so.”).
354
      Def.’s Answering Br. 46 (citing 6 Del. C. § 18-101(10)).
355
      Id. at 46-47.


                                            69
Section 18-101(10) provides the definition for “Manager”: “a person who is named

as a manager of a limited liability company in, or designated as a manager of a

limited liability company pursuant to, a limited liability company agreement or

similar instrument under which the limited liability company is formed.”

      Plaintiffs’ arguments regarding the application of § 18-109(a) do not persuade

me to alter my September 2017 ruling because the first document indicating Eagle

Force Holdings is a Delaware LLC is the unenforceable LLC Agreement. Plaintiffs

argue post-remand that Campbell became a member and manager of Eagle Force

Holdings by executing the April 2014 Letter Agreement and, thus, impliedly

consented to personal jurisdiction in Delaware under § 18-109(a).356 The April 2014

Letter Agreement did not inform Campbell that Kay had secretly created a Delaware

limited liability company; nor did it mention anywhere the creation of a Delaware

limited liability company.357 To the contrary, it amended the November 2013 Letter

Agreement, which mentioned a Virginia limited liability company. 358          When

Campbell signed the April 2014 Letter Agreement, he was unaware that Kay had

secretly created a Delaware LLC. The April 2014 Letter Agreement, thus, does not

serve as implied consent to jurisdiction in Delaware.


356
      Pls.’ Opening Br. 54-55.
357
      See JX 12.
358
      Id. at 1; JX 1 ¶ 2.


                                        70
      Plaintiffs also argue that Campbell’s failure to object to the provisions in the

draft LLC Agreement after he learned of them warrants his implied ratification of

those provisions.359 This argument fails. “Agreements made along the way to a

completed negotiation, even when reduced to writing, must necessarily be treated as

provisional and tentative.”360 The parties here had not completed their negotiation,

and therefore, the provisions of the LLC Agreement “must . . . be treated as

provisional and tentative.” A close reading of the April 2014 Letter Agreement

supports this conclusion: “Until the [LLC Agreement] referred to herein is executed

by the parties, [the April 2014 Letter Agreement] shall govern their conduct of

business and the transactions and matters set out herein.”361 Without an enforceable

LLC Agreement, the April 2014 Letter Agreement remains the operative agreement,

and as I explain above, this letter agreement does not create Campbell’s implied

consent for this Court’s personal jurisdiction. Thus, § 18-109(a) is not a source for

this Court’s personal jurisdiction over Campbell.

IV.   CONCLUSION

      For the foregoing reasons, the Transaction Documents are not binding on

Campbell. Plaintiffs, therefore, are not entitled to specific performance or damages


359
      Pls.’ Reply Br. 29.
360
      Leeds, 521 A.2d at 1102.
361
      JX 12 ¶ 18.


                                         71
under the Transaction Documents, and Campbell is not subject to this Court’s

personal jurisdiction pursuant to the forum selection clauses in the Transaction

Documents.     Additionally, § 18-109 is inapplicable as a basis for personal

jurisdiction. Plaintiffs identify no other basis for personal jurisdiction. Thus, I

dismiss the remaining claims in this action. Defendant’s motion to conform the

pleadings to the evidence is denied as moot.

      IT IS SO ORDERED.




                                        72